Citation Nr: 1624182	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  11-23 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a hip disability.

2. Entitlement to service connection for an acquired psychiatric condition, to include depression, posttraumatic stress disorder (PTSD), and anxiety.

3. Entitlement to a compensable rating for bilateral hearing loss prior to December 1, 2009, a rating in excess of 20 percent from April 1, 2011 to March 26, 2013, and a rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to June 1973 and from February 1975 to February 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran was scheduled for a Board hearing in May 2014 but did not appear for the hearing and has not contacted the VA to offer good cause for his failure to attend and to request that the hearing be rescheduled.

The issue of entitlement to an increased rating for irritable bowel syndrome has been raised by the record in a May 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an increased rating for bilateral hearing loss and entitlement to service connection for an acquired psychiatric condition being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a current hip disability.



CONCLUSION OF LAW

The criteria for service connection for a hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends he is entitled to service connection for a hip disability.

In his June 2010 notice of disagreement with the RO's denial of his claim, the Veteran stated that he has been having problems with his hip since service.  He attached copies of his service medical records showing a July 1978 complaint of pain radiating from his inner mid femur to his groin area with a diagnosis of muscle tension.

A review of the Veteran's service medical records show no other complaints related to his hips, and his medical records since service show no complaints of or diagnosis of any hip condition.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough. There must be disability resulting from that condition or injury.  Rabideau, 2 Vet. App. 141.

The Veteran's VA treatment records and available private treatment records he has identified have been obtained; however, none reflect a diagnosis of a hip disability.

The Veteran's own lay statements may in some instances be sufficient to establish a current diagnosis.  In Jandreau, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d 1372.  Here, however the Veteran has merely alleged having hip problems since service without any elaboration or report of having been diagnosed with a specific condition.  Thus, his statements do not serve to establish the existence of a current hip disability.  Moreover, to the extent that the Veteran has alleged pain in his hips, the Court has stated that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

As a preponderance of the evidence is against finding the existence of a current hip disability, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in December 2009, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  The VA attempted to obtain the Veteran's Social Security Administration (SSA) disability records, but is unable to do so as SSA has stated that the records were destroyed.  The Veteran was notified of the VA's inability to obtain those records and informed he could submit any records he had in a July 2013 letter.  The July 2013 letter also notified him what private treatment records had been obtained and invited him to submit release forms to obtain any outstanding records.  No additional records or release forms were submitted.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was not afforded a VA examination of his claimed hip condition, but none is required.  VA does not have the duty to provide an examination in every case. See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Here, there is no competent evidence of a current hip disability.  The Court has held that conclusory generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B). Waters, 601 F.3d at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case." Id.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for a hip disability is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issues of entitlement to an increased rating for bilateral hearing loss and entitlement to service connection for an acquired psychiatric condition.

Hearing Loss

The Veteran's VA treatment records indicate that he underwent audiological testing at the VA in April 2012 and March 2013; however, the audiometric data is not of record.  A note in the Veteran's April 23, 2012 and March 26, 2013 audiology consult treatment records states that "Audiometric data can be viewed under Tools in AudiogramDisplay."  On remand, that data should be obtained and associated with his claims file.

Acquired Psychiatric Condition

VA treatment records reflect the Veteran has been diagnosed with PTSD and major depressive disorder.

After the issuance of the last supplemental statement of the case, in September 2015 the Veteran submitted a statement in support of his claim for PTSD reporting he rescued personnel and removed bodies after several aircraft crashes.  In a May 2016 statement he offered more detail on those incidents as well as described additional stressors that occurred during his tour in Korea.

On remand, all necessary stressor development should be performed.  The Veteran should then be afforded a VA examination to obtain an opinion as to the etiology of all diagnosed acquired psychiatric conditions.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from March 2013 to present, including all mental health treatment records and the specific results of his April 2012 and March 2013 audiometric testing.

2. Perform all necessary stressor development as to the PTSD stressors claimed by the Veteran in his September 2015 and May 2016 statements and any other identified stressors.

3. Arrange for the Veteran to undergo a VA mental health examination.  The examiner should opine as to the etiology of all diagnosed acquired psychiatric conditions, including PTSD and major depressive disorder.

4. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


